Case 1:16-cr-00265-JMF Document 28 Filed 12/29/20 Page 1of1
a U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

December 28, 2020

Hon. Jesse M. Furman

Thurgood Marshall U.S. Courthouse
40 Foley Square

New York, NY 10007

Re: United States v. Pauline Beckham, 16-cr-265 (JMF)
Judge Furman:

The Government respectfully writes in response to the Court’s inquiry about the need for
the status conference in the above-referenced matter, currently scheduled for January 11, 2020.
The Government has conferred with Ms. Beckham’s attorney, Robert Baum, Esq., and the
Probation Office and all parties concur that the conference should be adjourned.

Ms. Beckham is currently enrolled at an inpatient drug-treatment facility. Her Probation
Officer reports that she has been responding well to treatment at the facility and will likely remain
there until February. The parties and Probation respectfully request that the Court adjourn the
January 11 conference to a date in March, so Ms. Beckham can complete her inpatient treatment
program before the next steps in her case take place.

  

Respectfully submitted,
The status conference is ADJOURNED to AUDREY STRAUSS
March 8, 2021 at 2:30 p.m. The Clerk of Acting United States Attorney
Court is directed to terminate ECF No. 27.
SO ORDERED.
by:

 

 

Thomas S. Bure
cember 29, 2020 Assistant United States Attorney
(212) 637-1064
